Citation Nr: 9914782	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than March 24, 
1995 for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (greater than 10 percent) 
rating for residuals of a gunshot wound to the right arm, 
characterized as a right upper arm scar, from March 24, 1995.

3.  Entitlement to an increased rating for PTSD from March 
24, 1995.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Hartford, Connecticut RO that granted service 
connection for residuals of a gunshot wound to the right arm, 
characterized as a right upper arm scar, evaluated as 10 
percent disabling, and service connection for PTSD, evaluated 
as 10 percent disabling.  An effective date of March 24, 1995 
was assigned for PTSD.  In January 1997, the RO granted a 
temporary total evaluation for PTSD from November 26, 1996 to 
March 1, 1997; in February 1997, the RO granted an increased 
(70 percent) rating for PTSD effective March 1, 1997.  The 
veteran then continued his appeal.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
psychiatric disability was received in February 1982 wherein 
he referred to being shot in the right arm during service in 
Vietnam and indicated that "The trauma has made me nervous 
since".  He indicated that he still had nightmares and 
flashbacks and drank alcoholic beverages.

2.  In September 1982, the RO received notification from the 
VA Medical Center that the veteran had failed to report for 
examinations.  The RO thereafter disallowed the veteran's 
claim for disability compensation.  The veteran was notified 
of the RO's determination that same month and provided with 
notice of his right to appeal the adverse determination.  The 
veteran did not appeal.

3.  On March 24, 1995, the veteran submitted an application 
to reopen his claim for service connection for PTSD.

4.  By rating decision in October 1995, the RO awarded 
service connection for PTSD and assigned a 10 percent rating, 
effective from March 24, 1995, the date of receipt of a 
reopened claim.


CONCLUSION OF LAW

The assignment of an effective date earlier than March 24, 
1995, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.304, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) (to 
the same effect).  Otherwise, in cases where the application 
is not filed until more than one year from release of 
service, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Id.  When there has been a decision by the RO denying a claim 
of service connection, and the claimant has not appealed 
within one year of notice of the denial, that decision 
becomes final and any effective date set for disability 
compensation based on a later grant of the benefit will be 
the date of receipt of the reopened claim or the date 
entitlement is shown, whichever is later.  See 38 C.F.R. 
§§ 3.156, 3.400(r), 20.1103 (1998).  

The veteran, in the present case, was discharged from active 
military service in August 1970.  In February 1982, the 
veteran raised a claim of entitlement to service connection 
for a nervous disorder secondary to a gunshot wound sustained 
during Vietnam.  He submitted no evidence of treatment and 
failed to report to a scheduled VA examination.  In a 
September 1982 determination, the RO disallowed the claim for 
compensation and although he was notified of this 
determination that same month, he did not appeal.  The 
determination became final in September 1983, one year from 
the date of the notice of that determination.

Subsequently, an application to reopen the claim for service 
connection for PTSD was received by the RO from the veteran 
on March 24, 1995.  A May 1995 VA examination report notes a 
diagnosis of PTSD.

By rating decision in October 1995, the RO awarded service 
connection for PTSD and assigned a 10 percent rating.  Based 
on the aforementioned evidence and through application of the 
law and regulations described above, the RO set March 24, 
1995, as the effective date for the award of service 
connection for the veteran's PTSD.  The veteran did not file 
a claim for service connection for PTSD within one year of 
his release from service.  Moreover, the veteran failed to 
appeal a September 1982 rating action that disallowed service 
connection for a nervous disorder secondary to a gunshot 
wound sustained in Vietnam.  It is apparent from the record 
that the veteran reopened his claim for service connection on 
March 24, 1995, and was awarded service connection in October 
1995.  Under the cited regulations, the effective date of an 
award based on receipt of a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Therefore, the Board concludes that an effective 
date earlier than March 24, 1995 is not warranted in this 
case under 38 C.F.R. § 3.400.

The veteran asserts that he is entitled to an effective date 
earlier than March 24, 1995, for the grant of service 
connection for PTSD.  Specifically, he contends that he is 
entitled to an effective date of 1972 because he was seen at 
the Syracuse VA Hospital "[t]wo to three years after leaving 
Vietnam" with complaints of "problems . . . with alcohol 
and dreams."  In other words, the veteran contends that 
although he did not acquire a specific diagnosis of PTSD 
until 1995, he actually began experiencing symptoms of this 
disability in 1972 or 1973.

Regarding the veteran's contentions, service connection for 
PTSD may be granted only from the date of the reopened claim 
supported by new and material evidence.  Therefore, the Board 
must conclude that an effective date earlier than the date 
assigned by the RO (March 24, 1995) is not warranted.  The 
United States Court of Appeals for Veterans Claims held that 
"in a case...where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date earlier than March 24, 1995, for the award 
of service connection for PTSD is denied.


REMAND

The veteran contends that his service-connected residuals of 
a gunshot wound to the right arm are more disabling than 
currently evaluated.

On review of the evidence pertaining to the veteran's right 
arm, the Board notes the available medical evidence is 
somewhat ambiguous with regard to the nature and extent of 
the residuals of the veteran's gun shot wound.  In September 
1995, a VA examiner noted the veteran's complaints of 
weakness in the right upper arm with occasional pain on 
movement.  Examination revealed a scar that was mildly tender 
to palpation.  Examination also revealed that the veteran had 
pain when lifting his arm.  In a statement received by the RO 
in January 1996, the veteran indicated that the pain in his 
right arm was "more than occasional."  He stated that when 
he gardens, paints, hammers and performs "other activities 
where [his] arm bears the weight of objects directly or 
indirectly the pain is extreme depending on the activity."

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experience by 
the veteran.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  On review of the 
record, the Board notes that the latest VA examination, does 
not adequately portray the extent of functional disability 
due to pain in accordance with the Court's directives in 
DeLuca.  In view of the foregoing, the Board finds that 
further medical evaluation and clarification is warranted 
prior to appellate review.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

The veteran also contends that  his service-connected PTSD is 
more disabling than currently evaluated.  

It is noted that the schedular criteria by which PTSD is 
rated have been changed during the pendency of the veteran's 
appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, consideration of both 
old and new criteria should be accomplished,  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and the criteria most 
favorable to the veteran's claim should be used.  Although 
the record contains Supplemental Statements of the Case 
issued after November 1996 which set out the new criteria, 
the last examination for the purpose of disability evaluation 
was in 1995, prior to the time when the new criteria were 
adopted.  Accordingly, a new VA psychiatric examination based 
on the new regulations is necessary before the veteran's 
disability rating can be adequately assessed under those 
regulations.  

The Board notes that VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1997).  
The Court has held that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  The 
Board notes that the veteran was hospitalized at a VA 
facility for psychiatric treatment from November 1996 to 
January 1997.  Although the veteran was to resume one-on-one 
and weekly PTSD group counseling, the record contains no 
outpatient reports dated after the veteran's discharge from 
the hospital in January 1997.  Following the gathering of all 
available medical records, the veteran should be afforded a 
VA psychiatric examination.  The examiner should review the 
claims folder prior to the examination.  Under the new rating 
schedule, the psychiatric examination must include the 
examiner's assessment of the veteran's degree of occupational 
and social impairment so that the criteria set forth in 61 
Fed. Reg. 52700-52702 may be applied.  The Court has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  An 
additional psychiatric examination must be conducted, and the 
examiner should provide a Global Assessment of Functioning 
(GAF) score and define what the score represents in 
accordance with the appropriate edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders.

In addition, the RO should review the veteran's claim for a 
higher initial rating for his service-connected psychiatric 
disability according to the principles set forth by the Court 
in Fenderson.  With regard to the revised criteria, the Board 
notes that in the case of Rhodan v. West, 12 Vet. App. 55 
(1998), the Court held that in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  The 
applicability of Rhodan should be considered in 
readjudicating this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for PTSD or symptoms 
related to the right arm since January 
1997. After obtaining any necessary 
releases, the RO should request copies of 
any previously unobtained, pertinent 
medical records for association with the 
claims folder.

2.  Following the completion of the above 
requested development the veteran should 
be scheduled for a VA orthopedic 
examination to assess the nature and 
extent of the residuals of his gunshot 
wound to the right arm.  The examiner 
should review the claims folder prior to 
evaluating the veteran.  All clinical 
findings should be clearly set forth in 
the examination report, and the examiner 
should clearly identify those clinical 
findings and symptoms which are 
determined to be residuals of the gunshot 
wound, as distinguished from those 
resulting from any other cause.  The 
examiner should be asked to determine 
whether the joint in question exhibits 
pain, weakened movement, excess 
fatigability or incoordination and the 
determinations, if feasible, should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any pain, weakened movement, excess 
fatigability or incoordination.  Full 
supporting rationale should be provided 
for all opinions expressed.

3.  In addition, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of the examination is to 
determine the severity of the service-
connected PTSD and its impact on the 
veteran's social and industrial 
adaptability.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that he/she 
review the revised criteria for rating 
psychiatric disabilities as discussed 
above, (to this end, it would be helpful 
to provide the examiner with a copy of 
this remand) together with the criteria 
in effect prior to November 7, 1996.  The 
examiner should render an opinion as to 
what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  The 
examiner should report the findings 
consistent with the revised regulatory 
criteria cited above.  A Global 
Assessment of Functioning (GAF) score 
should be provided, and the examiner 
should explain the meaning of any score.

4.  When the above development has been 
completed, the RO should again review the 
veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider 

a) the principles set forth by the Court 
in Fenderson regarding initial ratings 
for service-connected disabilities; and 

b) both the old rating criteria for 
psychiatric disorders and the revised 
rating criteria which became effective 
November 7, 1996, and apply those 
criteria that are more advantageous to 
the veteran; consideration should be 
given to the effective date of this 
change in regulation (i.e. prior to 
November 7, 1996, the old criteria should 
be considered, and subsequent to November 
7, 1996, both the old and new should be 
considered, and the more favorable 
assigned).

The RO should then review the veteran's 
claims in light of all evidence of 
record, including any evidence obtained 
subsequent to the statements of the case.  
Adjudicatory action should be taken on 
the pending claims.  If either claim is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

